Citation Nr: 0305981	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  96-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable evaluation for a laceration scar 
over the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and two acquaintances


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  In October 2000, the Board 
remanded the matter for additional development.  The 
development has been accomplished, and the matter is again 
before the Board.


FINDING OF FACT

The veteran's laceration scar over the left eye is not more 
than slightly disfiguring, nor is it superficial, poorly 
nourished and productive of repeated ulceration or painful 
and tender on objective demonstration, nor is it functionally 
limiting.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected laceration scar over the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic 
Code 7800 (2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist provisions.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and of the newly enacted requirements 
of the VCAA in a letter from the RO dated in October 2001.  
He was informed as to the evidence the VA had in his case and 
what evidence the VA needed from him.  He was told that if he 
identified information VA would assist him in getting it.  
Also, he was informed as to the regulations again in the 
November 2001 supplemental statement of the case.  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed.  

With regard to the duty to assist, the veteran's service 
medical records and relevant additional medical records have 
been obtained.  The veteran provided testimony and also 
underwent VA examinations in order to assist in determining 
the relevant matters in this case.  

The Board thus notes that the veteran has been provided 
notice and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  
Consequently, the Board finds that additional development of 
this matter, including development for a medical opinion, is 
not necessary.  38 U.S.C.A. § 5103A(d)(1)) (West 1991 & Supp. 
2002); Quartuccio, 16 Vet. App. at 187.  

II.  Rating Issue

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  Reasonable 
doubt will be resolved in favor of the veteran.  See 38 
C.F.R. §§ 4.3, 4.7 (2002).

Where, as in this case, an increased rating is at issue, the 
present level of the disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When rating the veteran's laceration scar over the eye, 
Diagnostic Code 7800 is for consideration.  This diagnostic 
code is used to rate disfiguring scars of the head, face or 
neck.  Slight disfiguring scars of the head, face or neck are 
evaluated as noncompensably disabling (0 percent).  Moderate 
disfiguring scars of the head, face or neck are evaluated as 
10 percent disabling.  Severe disfiguring scars of the head, 
face or neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, are evaluated as 
30 percent disabling.  Disfiguring scars of the head, face or 
neck which involve complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement are evaluated as 50 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

A note following Diagnostic Code 7800 provides that where in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating under Diagnostic Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.

Superficial scars which are poorly nourished, with repeated 
ulceration, are evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  Superficial scars 
which are tender and painful on objective demonstration 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  Other scars may be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Service medical records show that the veteran was treated for 
a 3.0 centimeter laceration just above the left eye in 
service.  The wound was sutured.  Service connection was 
granted for a laceration scar above the left eye, and a 
noncompensable evaluation has been in effect since November 
1983, based on Diagnostic Code 7800.  The veteran's claim for 
increase was filed in May 1995.  A VA examination report 
dated in June 1995 revealed a 1 by 1/2 centimeter scar embedded 
in the hairs of the left eyebrow.  

VA examination in February 2000 revealed reports of 
occasional pain in the scar area and the left upper eyelid.  
Examination revealed an 8 millimeter by 2 millimeter barely 
visible and slightly depressed horizontal scar 3 millimeters 
above and parallel to the left medial eyebrow.  It was of 
normal skin color, soft, non-thickened, not palpable and not 
adherent to underlying tissue.  There were no abnormalities 
seen in the eye or eyelid.  Complaints of headaches, 
dizziness, or memory loss could not be related by this 
examiner to the cutaneous scar, and neurological examination 
was recommended to address these complaints.  The examiner 
stated that this scar hardly seemed capable of producing such 
symptoms.  Photographs provided do not show moderate 
disfigurement but are consistent with the description of the 
scar on the examination.  

A neurological examination was conducted by VA in December 
2000 consistent with the Board's remand.  The examiner found 
that no definite neurological symptom could be ascribed to 
the facial scar.  The examiner indicated that there was no 
reason to relate the veteran's headaches and right sided 
numbness or difficulty with rapid alternating movements to 
the scar.  The examiner noted that the inservice injury was 
minor and that it resolved.  

Treatment records from Chinle Comprehensive Health Care 
Facility dated through October 2001 do not show complaints or 
treatment for the left eye laceration scar.  

The Board finds that the scar is thus manifested by less than 
moderate disfigurement and no nerve involvement.  The current 
diagnostic code, 7800, does not provide for a compensable 
rating under these circumstances.  Further, the examination 
reports as well as photographs do not show that the scars are 
more than slight.  

The Board also does not find that the criteria for a 
compensable rating have been met under any other code 
relating to scars.  The scar has been described as minimal, 
nontender, not adherent, and productive of no functional 
impairment.  No neurological component has been identified by 
an examiner during neurological examination.  

In short, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for laceration scar above the left eye, and this claim must 
be denied.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
Board has considered all the evidence and finds that the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

Apart from the provisions of the VA's Schedule for Rating 
Disabilities, the veteran has not submitted evidence showing 
that his service-connected left eye laceration scar has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  An extra-schedular rating is for 
consideration in cases presenting such an unusual disability 
picture.  In this regard, the veteran has indicated that he 
has not worked for some time but it has not been attributed 
to the eye scar.  He has not been hospitalized for his facial 
scar.  As such, further development for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

A compensable rating for a laceration scar over the left eye 
is denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

